DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-22 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2008/0254773 A1) in view of Crockett et al. (US 2003/0059023 A1). 

upon receipt of notification of initiation [Input command] of a communication connection 4from a first device [Origin] associated with a first party to a second device [Endpoint] associated with a second party [Initiating the connection automatically in response to an internal command within the system. Initiating a connection can, include a user inputting a command into the system or a communications system configuring itself to connect an origin and an endpoint. paragraph 0026]: 
6pausing [Delayed] establishment of the communication connection without soliciting action by the first party [The formation of a connection is delayed in order to present all of the selected information. paragraph 0035]; and 
8during said pausing, transmitting selected content toward the first device and/or the second device [Presenting adaptive information, toward the user device of a communications system during the delay. FIG. 2 and paragraphs 0036-0037]; and 
14wherein the first device displays the selected content after receipt [A cellular telephone system may delay the finalization of a call in order to finish presenting all of the adaptive information about the person a user is calling. paragraph 0035].  
Lee fails to disclose that the adaptive information presented to the user comprises a guide to routing the communications as claimed.
However, Crockett teaches 10wherein the selected content comprises a guide [Menu selection] to routing the communication connection [In accordance with one of blocks 214, 218, 220, the system detects the menu selection made by the caller. At block 224, the call is routed according to the menu selection received at block 222. FIG. 2 and paragraph 0038];

Lee and Crockett are analogous because they are all directed to automation information presentation. One of ordinary skill in the art at the time of the invention would have found obvious using the menu options presented to the caller to enhance call routing taught by Crockett in an automation presentation presented to the user such as that of Lee as suggested by Crockett, for the obvious purpose of modifying the presentation of Lee adding the routing menu of Crockett in order to establish a customized call screening and call routing system, by combining prior art elements according to known .methods to yield predictable results.  

As to claim 2, Lee discloses the method of claim 1, wherein pausing establishment 2of the communication connection comprises: transmitting to the first device a signal indicating that the communication 4connection should be paused [Initiating a connection can, include a user inputting a command into the system or a communications system configuring itself to connect an origin and an endpoint. paragraph 0026]; 
 paragraph 0035].  

As to claim 3, Lee discloses the method of claim 1, wherein: 2the communication connection is a call [paragraph 0025]; and 
pausing establishment of the communication connection comprises 4instructing the first device to delay completion of dialing of the call [The formation of a connection is delayed in order to present all of the selected information. paragraph 0035]. 

As to claim 4, Lee discloses the method of claim 1, wherein pausing establishment WB-048C1 Amendment D (non-final OAR).doc2of the communication connection comprises: transmitting to a call server associated with the first device a signal 4indicating that the communication connection should be paused [paragraph 0025]; 
wherein, in response to receipt of the signal, the call server initiates a 6delay in completing the establishment of the communication connection [The formation of a connection is delayed in order to present all of the selected information. paragraph 0035]. 

As to claim 5, Lee discloses the method of claim 1, wherein: 2the communication connection is a call [paragraph 0025]; and 
pausing establishment of the communication connection comprises 4instructing a call server associated with the first device to delay signaling of the call toward the second device 

As to claim 6, Lee discloses the method of claim 1, wherein the 2selected content is navigated by the first party [In this example, the caller defines his own individual group. paragraph 0036]. 

As to claim 7, Lee discloses the method of claim 1, wherein the 2selected content is selected by the second party [The subscriber has specified a particular menu to be provided to this calling party. paragraph 0036]. 

As to claim 8, Lee discloses the method of claim 1, wherein the selected content is 2selected by a call controller operating in a path of communication between the first device and the second device [paragraph 0036].  

As to claim 9, Lee discloses the method of claim 1, wherein the selected content is 2displayed one or more of: during said pausing [paragraph 0037].

As to claim 11, Lee discloses the method of claim 1, wherein the selected content further comprises information regarding a previous transaction between the first party and the second party [paragraph 0037].  



As to claim 13, Lee discloses a non-transitory computer-readable medium 2storing instructions [Data Storage Circuitry 616 on FIG. 6] that, when executed by a processor, cause the processor to perform a method of controlling presentation of content on a communication 4device [paragraph 0078], the method comprising: 
upon receipt of notification of initiation of a communication connection 6from a first device associated with a first party to a second device associated with a second party [A connection can be initiated. The connection can be between two devices in a communications system. One device can be the origin of the connection, and the other device can be the endpoint. paragraph 0026]: 
8pausing establishment of the communication connection without soliciting action by the first party [The formation of a connection can be delayed in order to present all of the selected information. paragraph 0035]; and 
10during said pausing, transmitting selected content toward the first device [Presenting adaptive information towards the user of the system during the delay. FIG. 2 and paragraph 0036-0037]; and 

Lee fails to disclose that the adaptive information presented to the user comprises a guide to routing the communications as claimed.
However, Crockett teaches  12wherein the selected content comprises a guide [Menu selection] to routing the communication connection [In accordance with one of blocks 214, 218, 220, the system detects the menu selection made by the caller. At block 224, the call is routed according to the menu selection received at block 222. FIG. 2 and paragraph 0038]; 
14wherein the guide comprises a menu for routing the communication connection within an organization [Option for the group] comprising the second party [The subscriber profile 300 includes three groups 302, 304, 306 established by the subscriber. As established by the subscriber, the group 302 is established with a convenience label, Group I "family". The label may be chosen to help the subscriber identify the group or may be assigned automatically or by default by the system. The “group” read on organization as claimed and included the second party.  paragraph 0039]. 
Lee and Crockett are analogous because they are all directed to automation information presentation. One of ordinary skill in the art at the time of the invention would have found obvious using the menu options presented to the caller to enhance call routing taught by Crockett in an automation presentation presented to the user such as that of Lee as suggested by Crockett, for the obvious purpose of modifying the presentation of Lee adding the routing menu of Crockett in order to establish a customized call screening and call routing  by combining prior art elements according to known .methods to yield predictable results. 

As to claim 14, Lee discloses an apparatus [600 on FIG. 6] for controlling presentation of WB-048C1 Amendment D (non-final OAR).doc4content on a communication device external to the apparatus, the apparatus comprising: 
4one or more processors [Processor circuitry 612 on FIG. 6]; and 
memory [Data storage circuitry 616 on FIG. 6] storing instructions that, when executed by the one or more 6processors, cause the apparatus to: upon receipt of notification of initiation of a communication 8connection from a first device associated with a first party to a second device associated with a second party [A connection can be initiated. The connection can be between two devices in a communications system. One device can be the origin of the connection, and the other device can be the endpoint. paragraph 0026]: 
10pause establishment of the communication connection without soliciting action by the first party [The formation of a connection can be delayed in order to present all of the selected information, paragraph 0035]; and 
12during said pausing, transmit selected content toward the first device [Presenting adaptive information, toward the user device of a communications system during the delay. FIG. 2 and paragraphs 0036-0037]; and 
wherein the first device displays the 20selected content after receipt [A cellular telephone system may delay the finalization of a call in order to finish presenting all of the adaptive information about the person a user is calling. paragraph 0035]. 
Lee fails to disclose that the adaptive information presented to the user comprises a guide to routing the communications as claimed.
 teaches 14wherein the selected content comprises a guide [Menu selection] to routing the communication connection [In accordance with one of blocks 214, 218, 220, the system detects the menu selection made by the caller. At block 224, the call is routed according to the menu selection received at block 222. FIG. 2 and paragraph 0038]; 
16wherein the guide comprises a menu [214 on FIG. 2] for routing the communication connection within an organization [Option for the group] comprising the second 18party [The subscriber profile 300 includes three groups 302, 304, 306 established by the subscriber. As established by the subscriber, the group 302 is established with a convenience label, Group I "family". The label may be chosen to help the subscriber identify the group or may be assigned automatically or by default by the system. The “group” read on organization as claimed and included the second party.  paragraph 0039]. 
Lee and Crockett are analogous because they are all directed to automation information presentation. One of ordinary skill in the art at the time of the invention would have found obvious using the menu options presented to the caller to enhance call routing taught by Crockett in an automation presentation presented to the user such as that of Lee as suggested by Crockett, for the obvious purpose of modifying the presentation of Lee adding the routing menu of Crockett in order to establish a customized call screening and call routing system, by combining prior art elements according to known .methods to yield predictable results. 

As to claim 15, see claim 2’s rejection above.

As to claim 16, see claim 3’s rejection above.

As to claim 17, see claim 4’s rejection above.

As to claim 18, see claim 5’s rejection above.

As to claim 19, see claim 6’s rejection above.

As to claim 20, see claim 7’s rejection above.

As to claim 21, see claim 8’s rejection above.

As to claim 22, see claim 9’s rejection above.

As to claim 24, see claim 11’s rejection above.

As to claim 25, see claim 12’s rejection above.







Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 16 of U.S. Patent No. 9,819,812 B2 in view of Crockett. 
Patented claim 1 claimed a method of controlling presentation of content on a communication device which perform the feature of displayed on the second communication device before the call rings at the second communication device. 

The difference between the two claims is that the pending claim 1 recited additional elements, “communication connection, pausing establishment of the communication connection without soliciting action by the first party, during said pausing, transmitting selected content toward the first device and/or the second device; wherein the selected content comprises a guide to routing the communication connection, 12wherein the guide comprises a menu for routing the communication connection within an organization comprising the second party and wherein the first device and/or the second device display the selected content after receipt” to perform the claimed feature. 
The patent claim 1 fails to disclose the differences of pending claim 1 such as it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the patent claim using the prior art disclosure taught by Crockett under the same motivation as stated in the rejection of pending claim 1 above. 
Pending claims 13 and 14 are obviously rejected by patent claims 15 and 16 over the prior Crockett as stated on the claim 1 rejection above. See the table below.
			
Pending claims
Patented claims
1. A method of controlling presentation of 2content on a communication device, the method comprising: upon receipt of notification of initiation of a communication connection 4from a first device associated with a first party to a second device associated with a second party: 6pausing establishment of the communication connection without soliciting action by the first party; and 

13. A non-transitory computer-readable medium 2storing instructions that, when executed by a processor, cause the processor to perform a method of controlling presentation of content on a communication 4device, the method comprising: upon receipt of notification of initiation of a communication connection 6from a first device associated with a first party to a second device associated with a second party: 8pausing establishment of the communication connection without soliciting action by the first party; and 10during said pausing, transmitting selected content toward the first device and/or the second device; 12wherein the selected content comprises a guide to routing the communication connection; wherein the guide comprises a menu for routing the communication connection within an organization comprising the second party; and 16wherein the first device and/or the second device display the selected content after receipt.

14. Apparatus for controlling presentation ofWB-048C1 Amendment D (non-final OAR).doc4 content on a communication device external to the apparatus, the apparatus comprising: 4one or more processors; and memory storing instructions that, when executed by the one or more 6processors, 

15. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of controlling presentation of content on a communication device, the method comprising: receiving electronic notification of initiation of a call from a first party operating a first communication device to a second party that operates a second communication device; delaying the call without soliciting action by the first party; and causing pre-ring content to be transmitted to and displayed on the second communication device before the call rings at the second communication device.
16. Apparatus for controlling presentation of content on a communication device external to the apparatus, the apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive electronic notification of initiation of a call from a first party operating a first communication device to a second party that operates a second communication device; delay the call without soliciting action by the first party; and cause pre-ring content to be transmitted to and displayed on the second communication device before the call rings at the second communication device.





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-22, 24-25 and 28-29 have been considered but are moot because the new ground of rejection. After careful reviewed of the prior arts, the examiner uses the same prior arts of the previous action to reject the amended claims. 
Applicant did not file a Terminal Disclaimer, nor point out the error of the Double Patenting rejection. For this issue, the amendment is considered as non-responsive! For this reason, the reply filed is not fully responsive to the prior Office action because the above omissions regarding the double patenting rejection. Since the above –mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO MONTHS from the mailing date of this notice within which to supply the omission in order to avoid abandonment. See MPEP 714.03.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 7, 2021